DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “alteration detection unit that detects” in claim 1 and “image data reproduction unit that reproduces” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites of a “data structure”, that is purely software alone and of itself.  The Examiner suggests amending claim to show that it’s stored within hardware in order to overcome the current grounds of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As per claims 1, 3, and 4, it is recited “metadata that is data relating to the data”, which appears to be interpreted as “metadata that is data related to the image data”.  It is additionally recited “a second hash value calculated based on a character string of a script for generating a hash value, and the script” that which appears to be a literal translation, whereby the Examiner is instead interpreting the language to be “a second hash value calculated based on a character string of a script”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorrell et al, U.S. Patent 7,251,343.
As per claim 4, it is taught of a data structure of image data, comprising:
data obtained by encoding an image (col. 2, line 21); and
metadata that is data relating to the data (authentication metadata), wherein the metadata at least includes a first hash value calculated based on a parameter (original encoded image data) embedded in a predetermined area of the image data in advance (marked augmented metadata)(col. 2, lines 22-30), a second (calculated) hash value calculated based on a character string of a script for generating a hash value, and the script (col. 12, lines 29-31 & 37-41).  

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Dorrell et al, U.S. Patent 7,251,343 discloses hashing an encoded image  and adding that hash value to associated metadata to form augmented metadata, see column 2, lines 21-24.  The teachings later disclose of determining if authentication metadata is 
As per claim 1, it was not found to be taught in the prior art of a data alteration detection device, comprising:
detecting an alteration in image data including data obtained by encoding an image and metadata that is data relating to the data,
wherein the metadata at least includes a first hash value calculated based on a parameter embedded in a predetermined area of the image data in advance, a second hash value calculated based on a character string of a script, and
the alteration detection unit calculates a third hash value based on the parameter and the script included in the metadata, calculates a fourth hash value based on the character string of the script included in the metadata, compares the first hash value included in the metadata with the third hash value being calculated and the second hash value included in the metadata with the fourth hash value being calculated, and detects that the image data is altered when one of the values is not equal.
As per claim 3, it was not found to be taught in the prior art of a data alteration detection method comprising:
detecting an alteration in image data including data obtained by encoding an image and metadata that is data relating to the data,
wherein the metadata at least includes a first hash value calculated based on a parameter embedded in a predetermined area of the image data in advance, a second hash value calculated based on a character string, the detecting an alteration further comprising:
calculating a third hash value based on the parameter and the script included in the metadata;
calculating a fourth hash value based on a character string of the script included in the metadata; and
comparing the first hash value included in the metadata with the third hash value being calculated, and the second hash value included in the metadata with the fourth hash value being calculated, wherein
the comparing detects that the image data is altered when one of the values is not equal.   
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skvortsov et al, U.S. Patent 10,878,095 is relied upon for disclosing of generating a script for verifying the integrity of a web resource, wherein the script is a description of a process for calculating characteristics of objects of the web resource, see abstract.
Pittelko, US 201/0143206 is relied upon for disclosing of adding a hash seed to data, see paragraph 0034.
Roskind, US 2010/0251347 is relied upon for disclosing of applying a specific seed to a hashing function, see paragraph 0029.
Overney, US 2003/0188180 is relied upon for disclosing of encrypting a hash value using a symmetric encryption key devices from a seed value, see paragraph 0024.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431